Case 1:18-sc-02738-GMH Document 5 Filed 10/24/18 Page 1 of 2

/ u

f

AO 93 (Rev. 11/13) Scorch and Seizure Warrant -

UNITED STATES DISTRICT COURT.

for the
District of Columbia
In the Matter of the Search of } poe
(Briefly describe the property to be searched ) Case 1:18-sc-02728
or identify the person by name and address) } Assigned To: Magistrate dudge G. Michael Harvey
__ INFORMATION ASSOCIATED WITH ) Date Assigned: 8/30/2018
AvisAllianceCapitalLLC@gmatl.com THATISSTORED ) Description: Search/Seizure Warrant
AT PREMISES CONTROLLED BY GOOGLE, INC. ) ° 7

‘ SEARCH AND SEIZURE WARRANT

To: Any authorized Jaw enforcement officer

An application by a federal law enforcement officer or an attomey for the government requests the search

 

of the following person or property located in the Northern District of Califomia
(identify the person or describe the Property to be searched and give its location): .
See Attachment A.

{ find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.

?
YOU ARE COMMANDED +o execute this warrant on or before \ 3 i (not to exceed 14 days)
C1 in the daytime 6:00 am.to 10:00 p.m. at any time in the day or night betause bood cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
~ person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer Present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to United States Magistrate Judge G, Michael Harvey
(United States Magistrate Judge)

CO Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized seheck the appropriate box)

G for ‘days (not to exceed 30) 0) until, the facts justifying, the later specific date of

Date and time issued: 08/30/2018 3:00 pm f a iL > ;

\ DL
City and state: Washington, D.C. United States Magis’ Judge G. Michael Harvey

Printed name and ile

 

 

 
Case 1:18-sc-02738-GMH Document 5 Filed 10/24/18 Page 2 of 2

AO 93 (Rev, 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: oN of ant t and inven with: .
\-\4-gc- 02738 sep +h, BA VSTAm ks piavided A canal ont:

 

Inventory made in the presence of :

NER

 

Inventory of the property taken and name of any person(s) seized:

Emails assecieted wit {he amail addess AvisPlliance Copital LLC Gmail tom

 

Certification

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

e QT24) 70% epee ese
Executing offic icer's signature

Silay ahs Spal fy + RE

title ¢

 

 

 

2 Re a ES eS een mre te oe
